Citation Nr: 1001798	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to 
September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.



REMAND

In his October 2006 substantive appeal the Veteran requested 
a hearing before a member of the Board to be held at a local 
VA office.  In January 2007, he withdrew that request and 
requested a live video-conference hearing before a member of 
the Board.  In a February 2008 letter, the RO informed the 
Veteran that the requested video-conference hearing had been 
scheduled for the following month.  The Veterans Appeals 
Control and Locator System (VACOLS) indicates that the 
Veteran did not appear for the March 2008 video-conference 
hearing.  

In that February 2008 letter, the RO instructed the Veteran, 
in bold print, as follows:  "If you want to accept this 
hearing, you must notify us by signing and returning the 
attached form."  This introduced ambiguity as to what would 
occur if the Veteran did not return the form.  There is no 
indication that the Veteran returned the form..  

In May 2009 the Board received a writing from the Veteran in 
which he explained that he was unable to attend the scheduled 
hearing in March 2008 because he was homeless.  He asked that 
VA transfer his claims folder to the RO in Oakland and he be 
afforded a hearing.  

In December 2009, the Veteran's representative argued that 
the matter should be returned to the RO "for the purposes of 
scheduling the veteran for a Video Conference Hearing at the 
Los Angeles, California Regional Office."  

In cases where a claimant fails to appear for a scheduled 
hearing, the case will be processed as if the hearing request 
had been withdrawn.  38 C.F.R. § 20.704(d).  No further 
request for a hearing will be granted unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  Id.  A motion for a new hearing date 
following failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  Id.  

The Board finds that there is good cause for the Veteran's 
failure to attend the hearing scheduled in March 2008 and 
good cause to reschedule a hearing as requested.  It is 
recognized by the Board that the motion for a new hearing 
date was not received within 15 days of the originally 
scheduled hearing date.  In this case, the ambiguity 
introduced by the February 2008 letter raises the possibility 
of interference with the Veteran's due process rights absent 
granting his motion.  Allowing for a hearing is not 
prejudicial to the Veteran.  Thus, the motion is granted. 

As there appears to be some discrepancy between the Veteran's 
statement that he wished his file transferred to the Oakland 
RO and the representative's request for a hearing at the Los 
Angeles RO, the RO should contact the Veteran to determine 
where he lives and when the contingency that prevented his 
attendance at the March 2008 hearing will be removed.  The 
Veteran should then be scheduled for a video-conference 
hearing before a member of the Board to be held at an 
appropriate facility.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before the Board.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


